Detailed Action
This action is in response to claims filed 26 February 2021.  
Claims 1, 5, 7-9, 13, 15, and 19 were amended.  Claims 2-4, 6, 10-12, 14, 16-18, and 20 have been cancelled.  Therefore, claims 1, 5, 7-9, 13, 15, 19, and 21-22 are pending.
The rejections under 35 USC §103 have been withdrawn in light of the amendments and arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:  Claims 1, 5, 7-9, 13, 15, 19, and 21-22 are considered allowable since when reading the claims in light of the specification, none of the references of record, either alone or in combination, fairly disclose the limitations of the claims invention including at least:

From Independent claims 1, 9, and 15:
iteratively performing a training process on the deep forest model, wherein the training process comprises, for a current level of respective base classifiers:
training each base classifier included in the current level on the sampled feature data; 

training each base classifier included in a next level by using the concatenated features; and 
terminating the training process upon determining that a predetermined termination condition is satisfied.

	The closes prior art of record Anis et al. (A Comparative Study of Decision Tree Algorithms For Class Imbalanced Learning in Credit Card Fraud Detection) discloses using decision trees with feature selection to classify credit card transactions as good or bad.  Liu (US 2019/0188615) teaches risk assessment models for different types of fraud.  These references do not teach iteratively performing a training process on the deep forest model, wherein the training process comprises, for a current level of respective base classifiers: training each base classifier included in the current level on the sampled feature data; concatenating one or more output features of the current level to features from the sampled feature data; training each base classifier included in a next level by using the concatenated features; and terminating the training process upon determining that a predetermined termination condition is satisfied.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 5, 7-9, 13, 15, 19, and 21-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477.  The examiner can normally be reached on M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANN J LO/Supervisory Patent Examiner, Art Unit 2126